PER CURIAM.
Warren Chase and Curtis Wright appeal the district court’s order granting summary judgment to the Maryland Corree*141tional Adjustment Center and several of its employees. Chase and Wright claimed that the prison diet was in violation of the Eighth Amendment’s bar against cruel and unusual punishment. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Chase v. Maryland Correction, No. CA-00-1509-CCB (D. Md. filed Sept. 24, 2001; entered Sept. 25, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.